United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3075
                                  ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Missouri.
                                       *
Rayon Burns Simmons,                   *       [UNPUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: May 5, 2005
                                Filed: May 9, 2005
                                 ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

      Rayon Burns Simmons appeals the district court’s* denial of Simmons's motion
to modify his sentence under 18 U.S.C. § 3582(c)(2) and the Prosecutorial Remedies
and Other Tools to end the Exploitation of Children Today Act of 2003. The statutes
Simmons cites do not provide a basis for modifying his sentence. Accordingly, we
affirm. See 8th Cir. R. 47B. We also deny Simmons’s appellate motion as moot.
                       ______________________________


      *
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.